DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 1-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/2021.
Applicant’s election without traverse of claims 18-30 in the reply filed on 12/29/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “the inhibitory neurotransmitter” lacks antecedent basis.  The examiner is considering this claim to depend from claim 23 for prior art purposes, but should be corrected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 18 and 24 are is/are rejected under pre-AIA  35 U.S.C. 102(a) and (e) as being anticipated by Southwell et al. (US 2012/0221073, hereinafter “Southwell”).
In regards to claims 18, Southwell discloses a device comprising: a housing including an electrically permeable contact surface for contacting an outer skin surface of a patient, (Figs. 1, 2, and 4; elements 12, 14, 100; pars. 0043-44); an energy source within the housing (100 with 142/134/130/136), wherein the energy source is configured to generate an electric current at the electrically permeable contact surface and to transmit the electric current from the electrode through the interface and the outer skin surface to a selected nerve fiber within the patient (par. 0038, via 130 and 136) as the interface contacts the outer skin surface, wherein the electric current is configured to modulate the selected nerve fiber to at least one of treat or prevent at least one of gastroparesis, functional dyspepsia, or ileus in the patient (par. 0035; treating ileus and preventing its continuation).
.

Claim(s) 18, 19, and 23-25 is/are rejected under pre-AIA  35 U.S.C. 102(a) and (e) as being anticipated by Feler et al. (US 2010/0286553, hereinafter “Feler”).
In regards to claims 18, Feler discloses a device comprising: a housing including an electrically permeable contact surface for contacting an outer skin surface of a patient, (Fig. 2A, elements 230, 220, and 210); an energy source within the housing (within 230, par. 0034), wherein the energy source is configured to generate an electric current at the electrically permeable contact surface and to transmit the electric current from the electrode through the interface and the outer skin surface to a selected nerve fiber within the patient (Fig. 2A; pars. 0034-35) as the interface contacts the outer skin surface, wherein the electric current is configured to modulate the selected nerve fiber to at least one of treat or prevent at least one of gastroparesis, functional dyspepsia, or ileus in the patient (par. 0030).
In regards to claim 19, the nerve is associated with a vagus nerve (par. 0035).
	In regards to claim 24, the device further comprises an electrode within the housing (Fig. 2B) and coupled to the energy source (par. 0034).
	In regards to claims 23 and 25 (as best understood), Feler’s device creates a field that activates the vagus nerve to produce the claimed treatment of gastroparesis, so the examiner is considering the device to be inherently capable of producing the field recited in claims 23 and 25 as this is the pathway that produces the treatment effects.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 20-22 and 26-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feler in view of Simon et al. (US 2011/0152967, hereinafter “Simon”).  
In regards to claims 20-22, Feler discloses the essential features of the claimed invention, including transcutaneous capture of the vagus nerve to treat gastroparesis, but does not expressly disclose a waveform having a pulse burst frequency of 1-100 Hz containing pulses, each having about 200-400 microseconds duration.  However, Simon teaches providing a waveform having a pulse burst 
In regards to claims 26-30, Feler’s modified invention discloses the essential features of the claimed invention including teachings by Simon of stimulating between 1000 and 10,000 Hz (par. 0033), providing bursts of pulses at 10-50 Hz and 0.1-10 ms (par. 0034), and that parameters such as frequency, amplitude, pulse width, and duty cycle are “results effective” variables that should be fitted to a patient to influence a particular therapeutic result (par. 0082).  Further, it has been established that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Feler as taught by Simon by providing the claimed stimulation parameters because Simon recognized that these parameters are results-effective variables that are to be optimized to provide a particular therapeutic result. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2004/0088036 to Gilbert is another example of a neurostimulator to treat gastric disorders.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792